Citation Nr: 0531040	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-34 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


VACATUR

This case was certified to the Board in November 2004.  In a 
decision issued on March 10, 2005, the Board declined to find 
that new and material evidence was received to reopen a claim 
of service connection for bilateral hearing loss.

It has recently come to the Board's attention that additional 
evidence was received by VA on January 26, 2005, prior to the 
issuance of the Board's March 10, 2005, decision.  
Unfortunately, although it was already in VA's possession, 
the evidence was not associated with the claims folder in 
time for consideration by the Board.

The Board may vacate an appellant's decision at any time 
either on the request of the veteran, or on the Board's own 
motion, when there has been a denial of due process.  See 
38 C.F.R. § 20.904(a) (2004).  In order to ensure that the 
appellant has been accorded full due process of law and that 
the decision on his appeal takes into consideration all the 
available evidence, the Board will, on its own motion, vacate 
its decision of March 10, 2005.  A subsequent decision will 
be issued in its place.


ORDER

The Board's decision of March 10, 2005, which declined to 
find that new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss, is hereby vacated.


	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


